Title: To Benjamin Franklin from ——— de Perygnon, 3 September 1778
From: Perygnon, —— de
To: Franklin, Benjamin


Monsieur
Paris ce 3. 7bre. 1778
La réputation d’homme obligeant dont vous jouisséz m’enhardit à oser vous demander quelques instants. C’est un fait arrivé à Philadelphie qui donne matiere à un procès considerable par sa nature et les suites qu’il aura.
  On a eu occasion de Soutenir au Conseil Supérieur du Port au Prince, isle et côte françoises de St. Domingue, la validité d’un mariage contracté à Philadelphie dans l’Eglise Catholique entre Alexis Le Blanc et anne Tendon, l’un et l’autre natifs de Beausejour en Acadie. Ce fut vers la fin de la derniere Guerre, pendant la Translation des acadiens en Carroline et à Philadelphie, que ce noeud se forma. Le mariage fut célébré par le Reverend Pere Ferdinand Farmer, qui a délivré l’acte de célébration cijoint. Anne Tendon passat à la Paix avec ses pere et mere et son mary à St. Domingue; Les premiers Morts, elle chercha à se soustraire au Second, Le renia pour époux. Pendant un Voyage de cet homme, elle se remaria à un autre, son premier existant. On plaide sur la nullité du Second mariage, comme formé avec empéchement dirimant. Cette femme a fait appelle comme d’abus de son premier mariage 1°. Sans consentement des pere et mère, 2°. Sans publication de bancs 3°. en Etat de minorité. 4°. Sans signature des parties et des temoins ni mention qu’ils ne savent signer, 5°. avec l’assistance de deux temoins seulement. Un premier arrêt a jugé qu’on ne pouvoit statuer sur ces moyens d’abus, que par le voeu des Loix angloises, et a demandé à cet effet un acte de Notoriété de Philadelphie sur tous ces points et sur la tenue des Registres. On a pu se procurer cet acte de notoriété a St. Domingue, et on se propose de s’adresser d’ici au Congrès pour se le procurer.
  J’ai l’honneur de vous observer que le consentement des pere et mere est établi par la Cohabitaion des deux époux chés eux, qu’anne Tendon avoit 21 ans lors de son mariage, et vous verrés par l’acte cijoint, que le reverend Pere Farmer dit avoir observé les regles et usages de l’ancienne Eglise Catholique de Philadelphie. Je vous Supplie de daigner me donner Votre Avis au pied de l’acte ci joint, de marquer si le défaut de publication de bancs opere la nullité d’un mariage. 2°. Jusqu’à quel âge le Consentement des Parens est nécessaire, et quel est celui de majorité pour les filles. 3°. Combien il faut de témoins, s’il faut qu’ils Signent ainsi que les parties, ou s’il faut faire mention qu’ils ne le savent. 4°. Sur la tenue des Registres à Philadelphie. Enfin, si d’après l’assertion du Missionnaire, devant insérer qu’il a observé les regles et usages, ce premier mariage ne seroit pas à Philadelphie un empechement invincible à la formation d’un Second noeud, le premier existant.
J’ose croire, Monsieur, que vous ne dedaignerés pas rendre ce Service à un Citoyen honnête qui vous le demande avec la derniere instance. Je suis avec respect, Monsieur, Votre très humble et très obeissant serviteur
De PerygnonChés M. de Chanserumembre de la société royale de Médecinerue Ste. anne butte St. Roch
 
Endorsed: De Perygnon abt a Marriage
